NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 17a0217n.06

                                        Case No. 16-1055
                                                                                        FILED
                                                                                   Apr 12, 2017
                          UNITED STATES COURT OF APPEALS
                                                                              DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

 NAHID RIZKA,                                         )
                                                      )
          Plaintiff-Appellant,                        )
                                                      )      ON APPEAL FROM THE
                  v.                                  )      UNITED STATES DISTRICT
                                                      )      COURT FOR THE EASTERN
 STATE FARM FIRE AND CASUALTY CO.,                    )      DISTRICT OF MICHIGAN
                                                      )
       Defendant-Appellee.                            )
 _______________________________________              )

BEFORE: BATCHELDER, SUTTON, and KETHLEDGE, Circuit Judges.

         ALICE M. BATCHELDER, Circuit Judge. Nahid Rizka appeals the district court’s

award of summary judgment to State Farm in this action for insurance coverage.      We AFFIRM.

         In August 2011, Nahid Rizka declared bankruptcy, claiming $45,000 in credit-card debt.

She attested that she owned only $1,800 in personal property and no real property, but was

renting a home.    The bankruptcy court granted her a discharge, eliminating her entire debt.

         A year later, Rizka filed a homeowner’s insurance claim with State Farm, claiming water

damage of $250,000 for the home and over $200,000 for personal property.         She attested that

she personally owned the home and all of the damaged property.       When State Farm denied the

claim as fraudulent she sued.    State Farm moved for summary judgment on the basis of judicial

estoppel and fraud, and the district court agreed, granting summary judgment to State Farm.

Rizka v. State Farm Fire & Cas. Co., No. 13-cv-14870, 2015 WL 9314248 (E.D. Mich., Dec. 23,

2015).

         In short, to discharge her debts in bankruptcy, Rizka had told the bankruptcy court that
No. 16-1055, Rizka v. State Farm

she owned nothing but then claimed to own almost $500,000 in real and personal property in

order to recover from State Farm for its alleged loss. The district court explained that these

were contrary positions and found that they did not result from mistake or inadvertence: Rizka

was aware of what she was doing, did it in bad faith, and could not blame it on her bankruptcy

attorney. The court also explained that by attesting in her insurance claim to State Farm that

she alone owned the property—though she did not—she had made fraudulent statements.

         On appeal, Rizka argues that her two positions are not inconsistent because the concept

of home ownership is too confusing for a layperson to understand.                She also blames her

bankruptcy attorney; asserting that he advised her to say she didn’t own the house, even though

she actually did—which is bizarre given that she did not ever actually, legally own the house.

Rizka contends that she did not make inconsistent or fraudulent statements about the personal

property because it actually belonged to her son, who wanted her to file the insurance claim for

it.   Finally, she insists that all of these are disputes to be decided by a jury, not by the court.

         After carefully reviewing the record, the law, and the arguments on appeal, we conclude

that the district court has correctly set out the applicable law and correctly applied that law to the

facts in the record. The issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                    2